Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 1 of 20 PageID: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

------------------------------------------------------------------------x
 Elisheva Sternstein,

                            Plaintiff,                                      C.A. No.: 3:20-cv-3429




          -against-                                                         DEMAND FOR JURY TRIAL

 Equifax Information Services, LLC
 Experian Information Solutions, Inc.,
 Trans Union, LLC,
 Citizens Bank, N.A.
 f/k/a Franklin American Mortgage Company.


                            Defendant(s).
------------------------------------------------------------------------x



                                                COMPLAINT
        Plaintiff Elisheva Sternstein ("Plaintiff"), by and through her attorneys, and as for her

Complaint against Defendant Equifax Information Services, LLC (“Equifax”), Defendant

Experian Information Solutions, Inc. (“Experian”), Defendant Trans Union LLC (“Trans

Union”), and Defendant Citizens Bank, N.A. f/k/a Franklin American Mortgage Company

(“Franklin”), respectfully sets forth, complains, and alleges, upon information and belief, the

following:



                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 2 of 20 PageID: 2



  2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

     acts and transactions occurred here, Plaintiff resides here, and Defendant transacts

     business here.

  3. Plaintiff brings this action for damages arising from the Defendant's violations of 15

     U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).



                                          PARTIES

  4. Plaintiff is a resident of the State of New Jersey, County of Ocean, residing at 117

     Liverpool Ct., Lakewood, NJ 08701.

  5. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

     U.S.C. § 1681a(c).

  6. Defendant Equifax Information Services, LLC, is a consumer reporting agency as defined

     by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in this

     judicial district. Defendant Equifax is registered to do business in the State of New

     Jersey, and may be served with process upon The Corporation Trust Company, 820 Bear

     Tavern Road, West Trenton, New Jersey 08628.

  7. At all times material here to Equifax is a consumer reporting agency regularly engaged in

     the business of assembling, evaluating and disbursing information concerning consumers

     for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C.

     § 1681(d) to third parties.

  8. At all times material hereto, Equifax disbursed such consumer reports to third parties

     under a contract for monetary compensation.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 3 of 20 PageID: 3



  9. Defendant Experian Information Solutions, Inc. (“Experian”) is a consumer reporting

     agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and regular business

     activities in this judicial district. Defendant Experian is an Ohio corporation registered to

     do business in the State of New Jersey, and may be served with process upon The

     Corporation Trust Company, 820 Bear Tavern Road, West Trenton, New Jersey 08628.

  10. At all times material here to Experian is a consumer reporting agency regularly engaged

     in the business of assembling, evaluating and disbursing information concerning

     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681(d) to third parties.

  11. At all times material hereto, Experian disbursed such consumer reports to third parties

     under a contract for monetary compensation.

  12. Defendant Trans Union, LLC, is a consumer reporting agency as defined by 15 U.S.C.

     § 1681a(f) and conducts substantial and regular business activities in this judicial district.

     Defendant Trans Union is a Delaware corporation registered to do business in the State of

     New Jersey, and may be served with process upon the Corporation Service Company, at

     820 Bear Tavern Road, Ewing, NJ, 08628.

  13. At all times material here to Trans Union is a consumer reporting agency regularly

     engaged in the business of assembling, evaluating and disbursing information concerning

     consumers for the purpose of furnishing consumer reports, as said term is defined under

     15 U.S.C. § 1681a(p) to third parties.

  14. At all times material hereto, Trans Union disbursed such consumer reports to third parties

     under a contract for monetary compensation.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 4 of 20 PageID: 4



  15. Defendant Citizens Bank, N.A., dba Franklin American Mortgage Company, is a person

     who furnishes information to consumer reporting agencies under 15 U.S.C. § 1681s-2

     with an address for service at Corporation Service Company, 251 Little Falls Drive,

     Wilmington, DE, 19808.



                                    FACTUAL ALLEGATIONS

  16. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

     though fully stated herein with the same force and effect as if the same were set forth at

     length herein.


                                    Franklin Dispute and Violation


  17. On information and belief, on a date better known to Defendants Equifax, Trans Union,

     and Experian (“the Bureaus”), the Bureaus prepared and issued credit reports concerning

     the Plaintiff that included inaccurate information relating to her Franklin Mortgage

     account.

  18. The inaccurate information furnished by Defendant Franklin and published by the

     Bureaus is inaccurate since it contains incorrect late payment entries for months in which

     the Plaintiff made her payment.

  19. Specifically, the Franklin trade line was erroneously marked late during the months of

     February 2019 through July 2019, despite the Plaintiff sending timely payment for each

     of these above referenced months.

  20. In spite of Plaintiff’s consistent timely payments in the face of Franklin egregious failure

     to accept and deposit said payments, Franklin wrongly reported to the Bureaus that

     Plaintiff was late every month from February through July of 2019.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 5 of 20 PageID: 5



  21. The Bureaus have been reporting this inaccurate information through the issuance of false

     and inaccurate credit information and consumer reports that they have disseminated to

     various persons and credit grantors, both known and unknown.

  22. Plaintiff notified the Bureaus that she disputed the accuracy of the information the

     Bureaus were reporting on or around September 19, 2019, with separate dispute letters

     sent directly to each credit bureau.

  23. It is believed and therefore averred that the Bureaus notified Defendant Franklin of the

     Plaintiff’s dispute.

  24. Upon receipt of the dispute of the account from the Plaintiff by the Bureaus, Franklin

     failed to conduct a reasonable investigation and continued to report false and inaccurate

     adverse information on the consumer report of the Plaintiff with respect to the disputed

     late payments.

  25. Additionally, Defendant Franklin failed to mark the account as disputed despite receiving

     notice of the Plaintiff’s dispute.

  26. Despite the dispute by the Plaintiff that the information on his consumer report was

     inaccurate with respect to the dispute account, the Credit Bureaus did not evaluate or

     consider any of the information, claims, or evidence of the Plaintiff and did not make an

     attempt to substantially reasonably verify that the derogatory information concerning the

     disputed account was inaccurate.

  27. The Credit Bureaus violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a

     reasonable investigation and failed to delete or correct the disputed trade line within 30

     days of receiving Plaintiff’s dispute letter.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 6 of 20 PageID: 6



  28. Notwithstanding Plaintiff’s efforts, Defendants continued to publish and disseminate such

     inaccurate information to other third parties, persons, entities and credit grantors.

  29. As of the date of the filing of this Complaint, Defendant Franklin continues to furnish

     credit data which is inaccurate and materially misleading, and the Credit Bureaus

     reporting of the above-referenced trade line continues to be inaccurate and materially

     misleading.

  30. As a result of Defendants’ failure to comply with the FCRA, Plaintiff has suffered a

     decreased credit score due to the inaccurate information on Plaintiff’s credit file.



                                FIRST CAUSE OF ACTION
                       (Willful Violation of the FCRA as to Experian)
  31. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

     stated herein with the same force and effect as if the same were set forth at length herein.

  32. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

  33. Experian violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

     procedures to assure maximum possible accuracy in the preparation of the credit report and

     credit files that Experian maintained concerning the Plaintiff.

  34. Experian has willfully and recklessly failed to comply with the Act. The failure of Experian

     to comply with the Act include but are not necessarily limited to the following:

             a) The failure to follow reasonable procedures to assure the maximum possible

                 accuracy of the information reported;

             b) The failure to correct erroneous personal information regarding the Plaintiff

                 after a reasonable request by the Plaintiff;
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 7 of 20 PageID: 7



             c) The failure to remove and/or correct the inaccuracy and derogatory credit

                 information after a reasonable request by the Plaintiff;

             d) The failure to promptly and adequately investigate information which

                 Defendant Experian had notice was inaccurate;

             e) The continual placement of inaccurate information into the credit report of the

                 Plaintiff after being advised by the Plaintiff that the information was inaccurate;

             f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                 the information;

             g) The failure to promptly delete information that was found to be inaccurate, or

                 could not be verified, or that the source of information had advised Experian to

                 delete;

             h) The failure to take adequate steps to verify information Experian had reason to

                 believe was inaccurate before including it in the credit report of the consumer.

  35. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

     by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

     emotional pain, anguish, humiliation and embarrassment of credit denial.

  36. The conduct, action and inaction of Experian was willful, rendering Experian liable for

     actual, statutory and punitive damages in an amount to be determined by a Judge and/or

     Jury pursuant to 15 U.S.C. § 1681n.

  37. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

     amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 8 of 20 PageID: 8



   WHEREFORE, Plaintiff, Elisheva Sternstein, an individual, demands judgment in her favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.

                                SECOND CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Experian)
   38. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   39. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   40. Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

       reinvestigation and by failing to maintain reasonable procedures with which to verify the

       disputed information in the credit file of the Plaintiff.

   41. Experian has negligently failed to comply with the Act. The failure of Experian to comply

       with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff

                   after a reasonable request by the Plaintiff;

               c) The failure to remove and/or correct the inaccuracy and derogatory credit

                   information after a reasonable request by the Plaintiff;

               d) The failure to promptly and adequately investigate information which

                   Defendant Experian had notice was inaccurate;
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 9 of 20 PageID: 9



              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Experian to

                  delete;

              h) The failure to take adequate steps to verify information Experian had reason to

                  believe was inaccurate before including it in the credit report of the consumer.

   42. As a result of the conduct, action and inaction of Experian, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   43. The conduct, action and inaction of Experian was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   44. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Experian in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Elisheva Sternstein, an individual, demands judgment in her favor

against Defendant, Experian, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.

                                 THIRD CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Trans Union)
   45. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   46. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 10 of 20 PageID: 10



   47. Trans Union violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

      procedures to assure maximum possible accuracy in the preparation of the credit report and

      credit files that Trans Union maintained concerning the Plaintiff.

   48. Trans Union has willfully and recklessly failed to comply with the Act. The failure of Trans

      Union to comply with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Trans Union had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Trans Union

                  to delete;

              h) The failure to take adequate steps to verify information Trans Union had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 11 of 20 PageID: 11



   49. As a result of the conduct, action and inaction of Trans Union, the Plaintiff suffered damage

       by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   50. The conduct, action and inaction of Trans Union was willful, rendering Trans Union liable

       for actual, statutory and punitive damages in an amount to be determined by a Judge and/or

       Jury pursuant to 15 U.S.C. § 1681n.

   51. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Trans Union

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Elisheva Sternstein, an individual, demands judgment in her favor

against Defendant, Trans Union, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681n.

                                FOURTH CAUSE OF ACTION
                     (Negligent Violation of the FCRA as to Trans Union)
   52. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   53. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   54. Trans Union violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from

       the credit file of the Plaintiff after receiving actual notice of such inaccuracies and

       conducting reinvestigation and by failing to maintain reasonable procedures with which to

       verify the disputed information in the credit file of the Plaintiff.

   55. Trans Union has negligently failed to comply with the Act. The failure of Trans Union to

       comply with the Act include but are not necessarily limited to the following:
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 12 of 20 PageID: 12



              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Trans Union had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to note in the credit report that the Plaintiff disputed the accuracy of

                  the information;

              g) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Trans Union

                  to delete;

              h) The failure to take adequate steps to verify information Trans Union had reason

                  to believe was inaccurate before including it in the credit report of the

                  consumer.

   56. As a result of the conduct, action and inaction of Trans Union, the Plaintiff suffered damage

      by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

      emotional pain, anguish, humiliation and embarrassment of credit denial.

   57. The conduct, action and inaction of Trans Union was negligent, entitling the Plaintiff to

      damages under 15 U.S.C. § 1681o.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 13 of 20 PageID: 13



   58. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Trans Union

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Elisheva Sternstein, an individual, demands judgment in her favor

against Defendant, Trans Union, for damages together with attorney’s fees and court costs pursuant

to 15 U.S.C. § 1681o.

                                   FIFTH CAUSE OF ACTION
                          (Willful Violation of the FCRA as to Equifax)
   59. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   60. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   61. Equifax violated 15 U.S.C. § 1681(e) by failing to establish or to follow reasonable

       procedures to assure maximum possible accuracy in the preparation of the credit report and

       credit files that Equifax maintained concerning the Plaintiff.

   62. Equifax has willfully and recklessly failed to comply with the Act. The failure of Equifax

       to comply with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                    accuracy of the information reported;

               b) The failure to correct erroneous personal information regarding the Plaintiff

                    after a reasonable request by the Plaintiff;

               c) The failure to remove and/or correct the inaccuracy and derogatory credit

                    information after a reasonable request by the Plaintiff;

               d)    The failure to promptly and adequately investigate information which

                     Defendant Equifax had notice was inaccurate;
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 14 of 20 PageID: 14



              e)     The continual placement of inaccurate information into the credit report of the

                     Plaintiff after being advised by the Plaintiff that the information was

                     inaccurate;

              f) The failure to promptly delete information that was found to be inaccurate, or

                   could not be verified, or that the source of information had advised Equifax to

                   delete;

               g) The failure to take adequate steps to verify information Equifax had reason to

                     believe was inaccurate before including it in the credit report of the consumer.

   63. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

       loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   64. The conduct, action and inaction of Equifax was willful, rendering Equifax liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge and/or

       Jury pursuant to 15 U.S.C. § 1681n.

   65. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, Elisheva Sternstein, an individual, demands judgment in her favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681n.

                                   SIXTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Equifax)
   66. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 15 of 20 PageID: 15



   67. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

      seq.

   68. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

      credit file of the Plaintiff after receiving actual notice of such inaccuracies and conducting

      reinvestigation and by failing to maintain reasonable procedures with which to verify the

      disputed information in the credit file of the Plaintiff.

   69. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

      with the Act include but are not necessarily limited to the following:

              a) The failure to follow reasonable procedures to assure the maximum possible

                  accuracy of the information reported;

              b) The failure to correct erroneous personal information regarding the Plaintiff

                  after a reasonable request by the Plaintiff;

              c) The failure to remove and/or correct the inaccuracy and derogatory credit

                  information after a reasonable request by the Plaintiff;

              d) The failure to promptly and adequately investigate information which

                  Defendant Equifax had notice was inaccurate;

              e) The continual placement of inaccurate information into the credit report of the

                  Plaintiff after being advised by the Plaintiff that the information was inaccurate;

              f) The failure to promptly delete information that was found to be inaccurate, or

                  could not be verified, or that the source of information had advised Equifax to

                  delete;

              g) The failure to take adequate steps to verify information Equifax had reason to

                  believe was inaccurate before including it in the credit report of the consumer.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 16 of 20 PageID: 16



   70. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage by

       loss of credit, loss of ability to purchase and benefit from credit, and the mental and

       emotional pain, anguish, humiliation and embarrassment of credit denial.

   71. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   72. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and 1681o.

   WHEREFORE, Plaintiff, Elisheva Sternstein, an individual, demands judgment in her favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681o.

                               SEVENTH CAUSE OF ACTION
                  (Willful Violation of the FCRA as to Defendant Franklin)
   73. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   74. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et seq.

   75. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   76. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 17 of 20 PageID: 17



   77. The results of the investigation must be reported to the agency and, if the investigation

      reveals that the original information is incomplete or inaccurate, the results must be

      supplied to other agencies which were furnished such information.

   78. The Defendant Franklin violated 15 U.S.C. § 1681s-2 by the publishing of the Account

      Liability Representation; by failing to fully and improperly investigate the dispute of the

      Plaintiff with respect to the Account Liability Representation; by failing to review all

      relevant information regarding same by failing to correctly report results of an accurate

      investigation to the credit reporting agencies.

   79. Specifically, the Defendant Franklin continued to report this account on the Plaintiff’s

      credit report after being notified of her dispute regarding the improper late payment

      notations.

   80. Additionally, Franklin failed to mark the account as disputed despite receiving notice of

      the Plaintiff’s dispute.

   81. As a result of the conduct, action and inaction of the Defendant Franklin, the Plaintiff

      suffered damage for the loss of credit, loss of the ability to purchase and benefit from

      credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

      credit denials.


   82. The conduct, action and inaction of Defendant Franklin was willful, rendering Defendant

      Franklin liable for actual, statutory and punitive damages in an amount to be determined

      by a jury pursuant to 15 U.S.C. § 1681n.

   83. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

      Franklin in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 18 of 20 PageID: 18



   WHEREFORE, Plaintiff, Elisheva Sternstein, an individual, demands judgment in her favor

against Defendant Franklin for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681n.

                                 EIGTH CAUSE OF ACTION
                (Negligent Violation of the FCRA as to Defendant Franklin)
   84. Plaintiff incorporates by reference the above paragraphs of this Complaint as though fully

       stated herein with the same force and effect as if the same were set forth at length herein.

   85. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.

   86. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   87. Pursuant to the Act, a furnisher of disputed information is notified by the reporting agency

       when the agency receives a notice of dispute from a consumer such as the Plaintiff. The

       furnisher must then conduct a timely investigation of the disputed information and review

       all relevant information provided by the agency.

   88. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the results must be

       supplied to other agencies which were furnished such information.

   89. Defendant Franklin is liable to the Plaintiff for failing to comply with the requirements

       imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2.

   90. After receiving the Dispute Notices from the Credit Bureaus, Defendant Franklin

       negligently failed to conduct its reinvestigation in good faith.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 19 of 20 PageID: 19



   91. A reasonable investigation would require a furnisher such as Defendant Franklin to

       consider and evaluate a specific dispute by the consumer, along with all other facts,

       evidence and materials provided by the agency to the furnisher.

   92. Additionally, Franklin failed to mark the account as disputed despite receiving notice of

       the Plaintiff’s dispute.


   93. The conduct, action and inaction of Defendant Franklin was negligent, entitling the

       Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

   94. As a result of the conduct, action and inaction of the Defendant Franklin, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from credit,

       and the mental and emotional pain, anguish, humiliation and embarrassment of credit

       denials.

   95. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the Defendant

       Franklin in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and

       1681o.

   WHEREFORE, Plaintiff, Elisheva Sternstein, an individual, demands judgment in her favor

against Defendant Franklin, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681o.



                                  DEMAND FOR TRIAL BY JURY

   96. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and issues

       this complaint to which Plaintiff is or may be entitled to a jury trial.
Case 3:20-cv-03429-FLW-ZNQ Document 1 Filed 03/31/20 Page 20 of 20 PageID: 20



                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

      a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

         each negligent violation as alleged herein;

      b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

      c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

      d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

      e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

      f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

         U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

      g) For any such other and further relief, as well as further costs, expenses and

         disbursements of this action as this Court may deem just and proper.

Dated: March 31, 2020
                                                   Respectfully Submitted,

                                                   /s/ Yaakov Saks
                                                   Stein Saks, PLLC
                                                   By: Yaakov Saks
                                                   285 Passaic Street
                                                   Hackensack, NJ 07601
                                                   Phone: (201) 282-6500
                                                   Fax: (201)-282-6501
                                                   ysaks@steinsakslegal.com
